 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM GRANVILLE SMITH,                          No. 2:14-CV-0775-KJM-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    B. AUBUCHON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is “Plaintiff Motion and Request to Compel Non-

19   Party; And Memorandum of Points and Authority” (ECF No. 108).

20                  In his motion, plaintiff seeks injunctive relief. Specifically, he seeks an order

21   directing a non-party, the warden of the Deuel Vocational Institution (DVI), to provide plaintiff

22   access to the courts. See id. at pg. 1. Plaintiff seeks additional law library access. See id. The

23   court observes that the current motion is duplicative of plaintiff’s motion filed on May 2, 2019,

24   see ECF No. 103 (prior motion for injunctive relief), which the court has recommended be

25   denied, see ECF No. 107 (June 12, 2019, findings and recommendations).

26   ///

27   ///

28   ///
                                                        1
 1                  The legal principles applicable to requests for injunctive relief, such as a

 2   temporary restraining order or preliminary injunction, are well established. To prevail, the

 3   moving party must show that irreparable injury is likely in the absence of an injunction. See

 4   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter v. Natural Res.

 5   Def. Council, Inc., 129 S.Ct. 365 (2008)). To the extent prior Ninth Circuit cases suggest a lesser

 6   standard by focusing solely on the possibility of irreparable harm, such cases are “no longer

 7   controlling, or even viable.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,

 8   1052 (9th Cir. 2009). Under Winter, the proper test requires a party to demonstrate: (1) he is

 9   likely to succeed on the merits; (2) he is likely to suffer irreparable harm in the absence of an

10   injunction; (3) the balance of hardships tips in his favor; and (4) an injunction is in the public

11   interest. See Stormans, 586 F.3d at 1127 (citing Winter, 129 S.Ct. at 374). The court cannot,

12   however, issue an order against individuals who are not parties to the action. See Zenith Radio

13   Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Moreover, if an inmate is seeking

14   injunctive relief with respect to conditions of confinement, the prisoner’s transfer to another

15   prison renders the request for injunctive relief moot, unless there is some evidence of an

16   expectation of being transferred back. See Prieser v. Newkirk, 422 U.S. 395, 402-03 (1975);

17   Johnson v. Moore, 948 F.3d 517, 519 (9th Cir. 1991) (per curiam).

18                  The court continues to find injunctive relief is not appropriate in this case for two

19   reasons. First, plaintiff has not named as defendants to this action any prison officials at DVI.

20   The named defendants are former or current officers with the Rancho Cordova Police
21   Department. Because the court cannot issue an order against individuals who are not parties to

22   the action, plaintiff’s motion should be denied. See Zenith Radio Corp., 395 U.S. at 112.

23                  Second, even if the court had jurisdiction over prison officials at Deuel Vocational

24   Institution, plaintiff has failed to demonstrate the likelihood of irreparable harm absent

25   intervention by this court. See See Stormans, 586 F.3d at 1127. Plaintiff’s current complaints of

26   interference with his access to the courts are redressable in the context of a separate civil rights
27   action.

28   ///
                                                         2
 1                  Based on the foregoing, the undersigned recommends that plaintiff’s motion for

 2   injunctive relief (ECF No. 108) be denied.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written objections

 6   with the court. Responses to objections shall be filed within 14 days after service of objections.

 7   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 8   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10

11   Dated: August 1, 2019
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
